DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 9-27 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus comprising circuitry to charge first and second capacitors to a predetermined voltage level, discharge the first capacitor through a diode at a first time, and discharge the second capacitor through the diode at a second time, wherein the second time is greater than the first time; and logic coupled to the comparator, the logic adjusting a scaling factor applied to the second voltage according to an output of the comparator (claim 9).
An system comprising circuitry to charge first and second capacitors to a predetermined voltage level, discharge the first capacitor through a diode at a first time, discharge the second capacitor through the diode at a second time, wherein the second time is greater than the first time; and logic coupled to the comparator, the logic to adjust a scaling factor applied to the second voltage according to an output of the comparator (claim 14).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/25/21